Name: Commission Regulation (EEC) No 380/84 of 15 February 1984 amending Regulations (EEC) No 262/79, (EEC) No 1932/81 and (EEC) No 1687/76 as regards rules on transport and movement between Member States of intermediate products obtained from butter or concentrated butter intended for the manufacture of certain foodstuffs
 Type: Regulation
 Subject Matter: food technology;  marketing;  trade policy
 Date Published: nan

 16. 2. 84 No L 46/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 380/84 of 15 February 1984 amending Regulations (EEC) No 262/79, (EEC) No 1932/81 and (EEC) No 1687/76 as regards rules on transport and movement between Member States of inter ­ mediate products obtained from butter or concentrated butter intended for the manufacture of certain foodstuffs Whereas Commission Regulation (EEC) No 1687/76 (6), as last amended by Regulation (EEC) No 45/84 Q, laid down common detailed rules for veri ­ fying the use and/or destination of products from intervention ; whereas the Annex to the said Regula ­ tion should be amended to specify the entries to be made in the control copy to permit verification of intermediate products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Articles 6 (7) and 12 (3) thereof, Whereas Article 7 (2) of Commission Regulation (EEC) No 262/79 (3), as last amended by Regulation (EEC) No 2542/83 (4), lays down that, subject to certain conditions, intermediate processing of concentrated butter may take place in an establishment other than that in which the final processing is carried out ; whereas the abovementioned conditions do not permit intermediate processing to be carried out in another Member State ; whereas application of those arrange ­ ments has shown the need for aid to be granted to undertakings manufacturing intermediate products for processing into final products in another Member State ; Whereas the said Article should therefore be amended and a list of intermediate products which may be processed into finished products in another Member State incorporated into the said Regulation ; Whereas experience has shown that the provision laid down in the first paragraph of Article 6 of Regulation (EEC) No 262/79 concerning the packaging of concentrated butter should be made less stringent ; Whereas Commission Regulation (EEC) No 1932/81 (*), as last amended by Regulation (EEC) No 2542/83 , provides for the granting of an aid for butter and concentrated butter from the market intended for the manufacture of the products referred to in Regula ­ tion (EEC) No 262/79 ; whereas the new provisions of Article 7 (2) of Regulation (EEC) No 262/79 should be laid down in that Regulation ; Article 1 Regulation (EEC) No 262/79 is hereby amended as follows : 1 . In Article 4 (2) (b) 'the necessary mechanical treat ­ ment' is replaced by 'any mechanical treatment necessary'. 2. The first paragraph of Article 6 is replaced by the following : ' If the operations provided for in Article 5 ( 1 ) and (2) and the processing provided for in Article 4 are not carried out in the same place, the concentrated butter shall be put up in bags or cartons of a net weight not less than 10 kg.' 3 . Article 7 is hereby replaced by the following : 'Article 7 1 . If concentrated butter as referred to in Article 5 ( 1 ) and (2) or, where Article 10 (2) is applied, butter awarded at an intermediate stage into products falling within a tariff heading other than those specified in Article 4, the complete process must be carried out in the same establishment.(') OJ No L 148 , 28 . 6. 1968, p. 13 . O OJ No L 163, 22. 6 . 1983, p. 56. O OJ No L 41 , 16 . 2 . 1979, p. 1 . (4) OJ No L 250, 10 . 9 . 1983, p. 11 . O OJ No L 191 , 14. 7. 1981 , p. 6 . (6) OJ No L 190, 14. 7. 1976, p. 1 . 0 OJ No L 7, 10 . 1 . 1984, p . 5 . No L 46/26 Official Journal of the European Communities 16 . 2. 84 2. However, in the case of concentrated butter as referred to in Article 5 ( 1 ) and (2), Member States may permit processing into intermediate products in an establishment other than that in which final processing into products referred to in Article 4 is carried out, subject to the following conditions : (A) In the same Member State : Where intermediate processing takes place in the same Member State as final processing, the following shall apply : (a) the establishment in which intermediate processing is carried out and the establish ­ ment or establishments in which final processing is carried out must be approved, on their joint application, by the competent authority of the Member State concerned. Without prejudice to additional require ­ ments laid down by the Member State concerned for the purpose of exercising an effective check on the end-use of the concentrated butter, an establishment may be approved as an establishment for inter ­ mediate processing or as an establishment for final processing only if it undertakes to keep permanent stock records setting out :  in the case of establishments carrying out intermediate processing, the quanti ­ ties of concentrated butter employed and the quantities, nature and butterfat content of the intermediate product obtained, together with the name and address of the establishment in which final processing is to be carried out ;  in the case of establishments carrying out final processing, the quantities, nature and butterfat content of the intermediate product employed or final processing, the quantities and butterfat content of the products referred to in Article 4 obtained by such processing and the name and address of the estab ­ lishment supplying the intermediate product ; (b) the joint application for approval and the approval itself issued to each of the estab ­ lishments concerned shall specify in parti ­ cular :  the names and addresses of those estab ­ lishments ;  the intermediate product which will be used subsequently by the establishment or establishments carrying out final processing. The competent authority shall withdraw approval where it detects a serious breach of the provisions of this Regulation and/or additional national provisions ; (c) the competent authority shall subject the establishments approved in accordance with (a) and (b) to the inspection procedure laid down in Article 21 . Such inspection shall involve frequent, thorough and un ­ announced checks on the commercial documents and specific stock records referred to at (a), both of the establishment of intermediate processing and of the esta ­ blishments of final processing ; (d) however, in the case of establishments of final processing using monthly a quantity not exceeding 200 kg of concentrated butter in the form of intermediate products :  approval as referred to at (a) and (b) shall not be required ;  the first subparagraph of Article 22 (3) shall apply ; (e) as regards transport of the intermediate product, the provisions of Article 6 shall apply, the words "concentrated butter" on the packaging being replaced by "interme ­ diate product". (B) In another Member State : Where intermediate processing takes place in a Member State other than that in which final processing is carried out, the following addi ­ tional conditions shall apply : (f) the intermediate product shall contain no fat other than butterfat and, where appro ­ priate, cocoa butterfat ; (g) concentrated butter shall be processed into an intermediate product referred to in Annex III and such processing shall take place in the Member State in which the concentrated butter was manufactured ; (h) the intermediate product shall be processed into finished products by a single establish ­ ment of final processing approved by the competent authority of the Member State where the final processing takes place ; (i) the requirement specified at (a) and (b) that a joint application be submitted for approval shall be replaced by a requirement that the establishment of intermediate processing submit an application for approval to the competent authority of the Member State concerned. The application shall be accompanied by a certificate issued by the competent authority of the Member State where the final processing takes place, stating that the establishment of final processing has been approved in that Member State ; 0 the provision laid down at (d) shall not apply ; (k) the tenderer shall indicate in the tender referred to in Article 14 the Member State and the establishment in which the inter ­ mediate product is to be processed into a finished product referred to in Article 4 ; 16. 2 . 84 Official Journal of the European Communities No L 46/27 Article 3 In Section II of the Annex to Regulation (EEC) No 1687/86, point 13 (A) (b) is hereby replaced by the text in Annex III to this Regulation . (1) the competent authority of the Member State in which the tender is submitted shall transmit without delay to the competent authority of the Member State in which final processing is to take place the details referred to at (k) ; (m) the Member State shall notify the Com ­ mission of the competent authorities responsible for the approval of processing undertakings. 3 . Further processing of the products specified in Article 4 shall be permitted only if the products obtained fall within one of the tariff headings referred to in that Article and if no product falling within any other heading is produced at an inter ­ mediate stage of such processing. 4. For the purposes of this Article, the Belgo ­ Luxembourg Economic Union shall be considered as a single Member State.' 4. Annex I to this Regulation is added as Annex III to Regulation (EEC) No 262/79 . Article 2 Annex II to Regulation (EEC) No 1932/81 is hereby replaced by Annex II to this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  as regards Regulation (EEC) No 262/79, to quanti ­ ties of butter sold as from the individual invitation to tender for which the closing date for the submission of tenders is 28 February 1984 ;  as regards Regulation (EEC) No 1932/81 , to quan ­ tities of butter and concentrated butter for which a maximum amount of aid is fixed as from the indi ­ vidual invitation to tender for which the closing date for the submission of tenders is 28 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1984. For the Commission Poul DALSAGER Member of the Commission No L 46/28 Official Journal of the European Communities 16. 2. 84 ANNEX I 'ANNEX III CHOCOLATE CRUMB Product falling within subheading 18.06 D II b) 2 of the Common Customs Tariff Composition (content by weight):  milkfat : more than 6,5 % but less than 1 1 %,  cocoa : more than 6,5 % but less than 1 5 % :  sucrose (including invert sugar calculated as sucrose) more than 50% but less than 60%,  non-fat dry matter of milk : more than 17% but less than 30%,  water : more than 0,5 % but less than 3,5 %.' ANNEX II ANNEX II Particulars to be entered in Sections 104 and 106 of die control copy  Section 104 : "Concentrated butter for processing (Regulation (EEC) No 1932/81 )". "SmÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 1932/81 )". "Butterreinfett zur Verarbeitung (Verordnung (EWG) Nr. 1932/81 )". "Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¬. 1 932/8 1 Ã , "Beurre concentre destine a la transformation (reglement (CEE) n ° 1932/81 )". "Burro concentrato destinato alla trasformazione (regolamento (CEE) n . 1932/81 )". "Boterconcentraat bestemd voor verwerking (Verordening (EEG) nr. 1932/81 )". or : Intermediate product for processing by . . . (name and address of establishment) (Article 10 (2) of Regulation (EEC) No 1932/81 )", "Halvfabrikata til forarbejdning hos . . . (virksomhedens navn og adresse) (artikel 10, stk. 2 i forordning (EÃF) nr. 1932/84)", Zwischenerzeugnis zur Verarbeitung in . . . (Name und Anschrift des Betriebes) (Artikel 10 Absatz 2 der Verordnung (EWG) Nr. 1932/81 )", "Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã · (Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã ·Ã ) [Ã ¬Ã Ã ¸Ã Ã ¿ 10 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1932/8 1]", "Produit intermÃ ©diaire destinÃ © Ã la transformation Ã . . . (nom et adresse de 1 Ã ©tablis ­ sement) (article 10 paragraphe 2 -du rÃ ¨glement (CEE) n ° 1932/81 )", "Prodotto intermedio destinato alla trasformazione in . . . (nome e indirizzo dello stabilimento) [articolo 10, paragrafo 2, del regolamento (CEE) n. 1932/81 ]", "Tussenprodukt bestemd voor verwerking bij . . . (naam en adres van het bedrijf) (artikel 10, lid 2, van Verordening (EEG) nr. 1932/81 )".  Section 106 : 1 . The date of expiry of the period for submission of individual tenders referred to in Article 2 (2) of Regulation (EEC) No 1932/81 ). 2. The type Of incorporation carried out, using one of the following expressions, as appropriate : (a) For concentrated butter obtained in accordance with Annex I (V) to Regula ­ tion (EEC) No 262/79, or an intermediate product, intended for processing into products falling within subheading 19.02 B II b) or into products falling within heading No 19.08 of the Common Customs Tariff : "product 19.02 19.08 (monoglycerides, tocopherols/enanthic acid)" or "product 19.02 19.08 (monoglycerides, tocopherols/stigmasterol)" ; 16. 2. 84 Official Journal of the European Communities No L 46/29 (b) For concentrated butter or an intermediate product intended for processing into raw dough falling within subheading 19.02 B II b) or into products falling within heading No 19.08 of the Common Customs Tariff :  "product 19.02 19.08 (vanilla/enanthic acid)" or "product 19.92 19.08 (vanilla/stigmasterol)", in the case of products resulting from incorpora ­ tion as specified in Annex I (I) to Regulation (EEC) No 262/79,  "product 19.02 19.08 (carotene/enanthic acid)" or "product 19.02  19.08 (carotene/stigmasterol)" in the case of products resulting from incorporation as specified in Annex I (II) to Regulation (EEC) No 262/79,  "product 19.02 19.08 (sugar/enanthic acid)" or "product 19.02 19.08 (sugar/stigmasterol)" in the case of products resulting from incorporating as specified in Annex I (III) to Regulation (EEC) No 262/79,  product 19.02 19.08 (skimmed-milk powder, sugar/enanthic acid)" of' "product 19.02 19.08 (skimmed-milk powder, sugar/stigmasterol)" in the case of products resulting from incorporation as specified in Annex I (IV) to Regulation (EEC) No 262/79 ; (c) For concentrated butter or the intermediate product intended for processing into products falling within heading Nos 18.06 or 21.07 :  "product 18.06 21.07 (vanilla/sitosterol)" in the case of products resul ­ ting from incorporation as specified in Annex II (I) to Regulation (EEC) No 262/79,  "product 18.06 21.07 (carotene/sitosterol)" in the case of products resul ­ ting from incorporation as specified in Annex II (II) to Regulation (EEC) No 262/79,  "product 18.06 21.07 (sugar/sitosterol)" in the case of products resulting from incorporation as specified in Annex II (III) to Regulation (EEC) No 262/79. ANNEX III '(b) On the dispatch of concentrated butter or an intermediate product :  Section 104 : "Concentrated butter for processing (Regulation (EEC) No 262/79)", "SmÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 262/79)', Butterreinfett zur Verarbeitung (Verordnung (EWG) Nr. 262/79)", "Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 262/79]", beurre concentre destinÃ © Ã la transformation (reglement (CEE) n0 262/79)", "burro concentrato destinato alla trasformazione (regolamento (CEE) n. 262/79)", Boterconcentraat bestemd voor verwerking (Verordening (EEG) nr. 262/79)" ; or : "Intermediate product for processing by (name and address of establishment) (Article 7 (2) (B) of Regulation (EEC) No 262/79)", Halvfabrikata til forarbejdning hos (virksomhedens navn og adresse) (artikel 7, stk. 2, litra B) i forordning (EÃF) nr. 262/79)", Zwischenerzeugnis zur Verarbeitung in (Name und Anschrift des Betriebes) (Artikel 7 Absatz 2 Buchstabe B) der Verordnung (EWG) Nr. 262/79)", "Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã · (Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã ·Ã ) [Ã ¬Ã 9Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ 6) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 262/79]", "Produit intermÃ ©diaire destinÃ © Ã la transformation a (nom et adresse de l'Ã ©tablissement) (article 7 paragraphe 2 point B du rÃ ¨glement (CEE) n0 262/79)", Prodotto intermedio destinato alla trasformazione in (nome e indi ­ rizzo dello stabilimento) [articolo 7, paragrafo 2, lettera B), del regolamento (CEE) n. 262/79T, Tussenprodukt bestemd voor verwerking bij (naam en adres van het bedrijf) (artikel 7, lid 2, sub B) van Verordening (EEG) nr. 262/79)". No L 46/30 Official Journal of the European Communities 16. 2. 84  Section 106 : 1 . The closing date for the submission of tenders in response to the indivi ­ dual invitation to tender under which the butter was sold. 2. The weight of butter used to produce the quantity of concentrated butter or an intermediate product indicated in Section 103 . 3 . The type of incorporation carried out, using one of the following expres ­ sions, as appropriate : (a) for concentrated butter obtained in accordance with Annex I (V) to Regulation (EEC) No 262/79, or an intermediate product, intended for processing into products falling within subheading 19.02 B II b) or heading No 19.08 of the Common Customs Tariff : "product 19.02-19.08 (monoglycerides, tocopherols/enanthic acid)* or "product 19.02-19.08 (monoglycerides, tocopherols/stigmasterol)" ; (b) for concentrated butter or an intermediate product intended for processing into raw dough falling within subheading 19.02 B II b) or into products falling within heading No 19.08 of the Common Customs- Tariff : "product 19.02-19.08 (vanilla/enanthic acid)" or "product 19.02-19.08 (vanilla/stigmasterol)", in the case of products resulting from incorpo ­ ration as specified in Annex I (I) to Regulation (EEC) No 262/79, "product 19.02-19.08 (carotene/enanthic acid)" or "product 19.02 ­ 19.08 (carotene/stigmasterol)" in the case of products resulting from incorporation as specified in Annex I (II) to Regulation (EEC) No 262/79, "product 19.02-19.08 (sugar/enanthic acid)" or "product 19.02-19.08 (sugar/stigmasterol)" in the case of products resulting from incorpora ­ tion as specified in Annex I (III) to Regulation (EEC) No 262/79, "product 19.02-19.08 (skimmed-milk powder, sugar/enanthic acid)" or "product 19.02-19.08 (skimmed-milk powder, sugar/stigmasterol)" in the case of products resulting from incorporation as specified in Annex I (IV) to Regulation (EEC) No 262/79, (c) for concentrated butter or the intermediate product intended for processing into products falling within heading Nos 18.06 or 21.07 : "product 18.06-21.07 (vanilla/sitosterol)" in the case of products resul ­ ting from incorporation as specified in Annex II (I) to Regulation (EEC) No 262/79, "product 18.06-21.07 (carotene/sitosterol)" in the case of products resulting from incorporation as specified in Annex II (II) to Regula ­ tion (EEC) No 262/79, "product 18.06-21.07 (sugar/sitosterol)" in the case of products resul ­ ting from incorporation as specified in Annex II (III) to Regulation (EEC) No 262/79.'